USDC IN/ND case 2:19-cr-00044-PPS-JPK document 47 filed 03/31/21 page 1 of 7


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
              Plaintiff,                  )
                                          )
              v.                          )      Cause No. 2:19-CR-44-PPS-JPK
                                          )
BRION HARRIS,                             )
                                          )
              Defendant.                  )

                                OPINION AND ORDER

       This matter is before me on Brion Harris’s pro se motion for a reduction of

sentence or compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). [DE 42].

Harris is a 37-year-old male incarcerated at the Federal Correctional Institution in

Milan, Michigan and is scheduled to be released on May 8, 2023. [DE 46 at 4.] Harris

claims that his BMI (almost 32) and family history of underlying conditions (his wife

has severe asthma and father is diabetic) put him at higher risk of severe illness from

COVID-19. [DE 42 at 2, 6.] For the following reasons, the motion for compassionate

release is denied.

                                       Background

       On January 2, 2019, police stopped Harris in Gary, Indiana and asked him to step

out of the vehicle. Harris volunteered that he was in possession of guns and police

recovered two guns at the scene. At that time, Harris had previously been convicted of

possessing a sawed-off shotgun. He was charged with being a felon in possession of a

firearm. 18 U.S.C. § 922(g)(1). On September 11, 2019, Harris pleaded guilty to
USDC IN/ND case 2:19-cr-00044-PPS-JPK document 47 filed 03/31/21 page 2 of 7


possessing a firearm as a felon. [DE 15.] Harris’s final offense level was 23 and he had a

criminal history category of V, which provides a guideline range of 84 to 105 months.

[DE 32.] On January 23, 2020, I sentenced Harris to a below guidelines sentence of 54

months imprisonment, followed by one year of supervised release. [DE 35.] Harris is

currently serving his sentence at FCI Milan with a projected release date of May 8, 2023.

[DE 46 at 4.]

       In support of his motion, Harris argues the COVID-19 pandemic is an

extraordinary and compelling reason to consider a reduction in his sentence, that FCI

Milan “does not have ample medical staff nor rooms available to handle the crisis,”

does not conduct “widespread testing,” and that the warden “hasn’t been reporting all

the cases that have arisen since the pandemic.” [DE 42 at 3.] He includes his weight (he

is 5’ 10” and weighs 220 pounds) and family history (his wife has severe asthma and

father is diabetic) as factors that put him at risk. Id. at 6. (How his wife’s asthma is

pertinent to his family medical history is not clear). Harris did not provide any of his

own medical records. Harris initially filed for compassionate release on June 26, 2020,

five months after his sentence, but was denied for failure to exhaust his administrative

remedies. [DE 39, 40.] Since then, he has exhausted his administrative remedies by

requesting compassionate release with the Bureau of Prisons (BOP), which was denied

August 5, 2020. [DE 42 at 8.]




                                         Page 2 of 7
USDC IN/ND case 2:19-cr-00044-PPS-JPK document 47 filed 03/31/21 page 3 of 7


                                        Discussion

       Harris requests compassionate release under the First Step Act and he bears the

burden of showing that he is entitled to it. See United States v. Greenhut, No. 2:18-CR-

00048-CAS-1, 2020 U.S. Dist. LEXIS 17139, at *1, 2020 WL 509385, at *1 (C.D. Cal. Jan. 31.

2020). “A district court may grant an inmate’s request for compassionate release if it

finds that extraordinary and compelling reasons warrant such a reduction after

considering applicable factors listed in § 3553(a).” United States v. Levine, 2021 U.S. App.

LEXIS 1627, at *4-5, 2021 WL 218327, at *2 (7th Cir. 2021) (citing United States v. Gunn,

980 F.3d 1178, 1179 (7th Cir. 2020) (quoting 18 U.S.C. § 3582(c)(1)(A))).

       Harris has fully exhausted his administrative remedies and so the matter is now

properly before me. See 18 U.S.C. § 3582(c)(1)(A). The First Step Act provides that the

Court may reduce the term of imprisonment after considering the factors set forth in

section 3553(a), if it finds that “extraordinary and compelling reasons warrant such a

reduction.” 18 U.S.C. § 3582(c)(1)(A)(i). Although the statute also requires that a

reduction be “consistent with applicable policy statements issued by the Sentencing

Commission,” the Seventh Circuit has held that, presently, there is no “‘applicable’

policy statement covering prisoner initiated applications for compassionate release.”

Gunn, 980 F.3d at 1181. This is because the Sentencing Commission has not yet

amended the Guidelines to reflect the change in the statute. Id. In any event, the factors

listed in section 3553(a) do not warrant a release in this case nor are there extraordinary

and compelling reasons to grant a release.



                                        Page 3 of 7
USDC IN/ND case 2:19-cr-00044-PPS-JPK document 47 filed 03/31/21 page 4 of 7


       The section 3553(a) factors, which are well-known by this point, include the

nature and circumstances of the offense and history and characteristics of the

defendant; the need for the sentence to reflect the seriousness of the offense, afford

adequate deterrence to criminal conduct, and protect the public from further crimes of

the defendant; and the kinds of sentences and sentencing range for the applicable

category of offense committed. 18 U.S.C. § 3553(a). The government argues that the

section 3553(a) factors weigh against reduction in sentence in Harris’s case, and I agree.

       At the time of sentencing, I considered both favorable and unfavorable factors

including his age, physical condition, and lengthy criminal history. While I favorably

considered Harris’s voluntary admission at the time of his arrest, the fact that he was

carrying two loaded guns as a felon gives me cause for concern. Harris pleaded guilty

to possessing a firearm as a felon and I sentenced him to 54 months in prison, which

was well below the Guideline sentence of 84 to 105 months. Any further reduction in his

sentence would not be justified given the serious and dangerous nature of Harris’s

offense and his lengthy criminal history. Under Section 3553(a), these facts strongly

favor denying compassionate release. In sum, I find the Section 3553(a) factors of

punishment, deterrence, protecting the public and respect for the law do not warrant

release in this case. See, e.g., United States v. Marquis Medellin, 2020 U.S. Dist. LEXIS

126685, 2020 WL 4048139, 2:15-cr-72-PPS (N.D. Ind. July 20, 2020) (denying request for

compassionate release based in part on the severity of the offense); see also United States

v. Musgraves, 2021 U.S. App. LEXIS 7285, at *6, 2021 WL 945092, at *2 (7th Cir. 2021).



                                         Page 4 of 7
USDC IN/ND case 2:19-cr-00044-PPS-JPK document 47 filed 03/31/21 page 5 of 7


(“under § 3553(a)(2)(C), a sentence must protect the public from the defendant's further

crimes.”).

       In turning to whether there are “extraordinary and compelling reasons [that]

warrant such a reduction” I can certainly look for guidance from the policy statement

set forth in the United States Sentencing Guidelines (USSG) § 1B1.13, even if it is out of

date. That provision offers specific examples of what constitutes an extraordinary and

compelling circumstance, which include that the defendant is suffering from a terminal

illness; the defendant is suffering from a serious physical or medical condition that

substantially diminishes the ability of the defendant to provide self-care within the

environment of a correctional facility; or other reasons as determined by the Director of

the BOP. USSG § 1B1.13 cmt. n. 1.

       Harris is 37 years old, 5’10” and weighs 220 pounds, which puts him at a BMI of

31.6. [DE 42 at 1.] Harris does not provide any medical records or detail the severity of a

specific condition. Harris’s weight by itself does not constitute an extraordinary or

compelling reason to reduce his sentence. See, e.g., United States v. Carpenter, No. 2:14-

cr-309-GEB, 2019 WL 7631396, at *2 (E.D. Cal. Dec. 23, 2019) (denying compassionate

release where the records “evince that [the prisoner’s] medical conditions are not life-

threatening and should not limit her self-care ability.”); United States v. Willis, 382

F.Supp.3d 1185, 1188 (D. N.M. 2019) (quotation omitted) (“In exercising discretion

under § 3553(a) and the First Step Act, most courts treat compassionate release due to

medical conditions as . . . a rare event.”); United States v. Dusenbery, No. 5:91-cr-291, 2019



                                         Page 5 of 7
USDC IN/ND case 2:19-cr-00044-PPS-JPK document 47 filed 03/31/21 page 6 of 7


WL 6111418, at *2 (N.D. Ohio Nov. 18, 2019) (denying compassionate release to

defendant suffering from multiple conditions, including potential kidney failure,

because they did not “impair his ability to provide self-care within the correctional

facility.”).

        Harris also states that FCI Milan failed to protect its inmates from COVID-19 in

multiple ways. [DE 42.] According to the government, FCI Milan and the BOP have

taken appropriate steps to protect inmates and curb the spread of infection. [DE 46 at

21-23.] Consistent with the CDC guidance, as noted by the government, the BOP has

modified its operations to minimize the risk of COVID-19 transmissions by instituting

an Action Plan for all prisons, which includes providing weekly testing, allowing for

limited gatherings, requiring all staff and inmates to wear masks, quarantining

asymptomatic individuals and symptomatic individuals until either they test negative

or are released by medical personnel, ceasing in-person social visitation (inmates are

given 500 telephone minutes per month), and screening attorneys before visiting an

inmate. Id.; see COVID-19 Status, BOP, www.bop.gov/coronavirus/covid19_status.jsp

(last visited Mar. 31, 2021). While I am certainly sympathetic with Harris’s situation and

his concern about potentially becoming infected with COVID-19 from someone else at

the facility, I do not think this is an extraordinary and compelling reason to justify

release. See United States v. Melgarejo, No. 12-cr-20050, 2020 U.S. Dist. LEXIS 83157, at *7,

2020 WL 2395982, at *3 (C.D. Ill. May 12, 2020) (“the mere presence of COVID-19 in a

particular prison (or the BOP generally) cannot justify compassionate release - if it

could, every inmate in that prison could obtain release.”); United States v. Collins, No.
                                        Page 6 of 7
USDC IN/ND case 2:19-cr-00044-PPS-JPK document 47 filed 03/31/21 page 7 of 7


14-cr-30038, 2020 U.S. Dist. LEXIS 81286, at *5, 2020 WL 2301217, at *2 (C.D. Ill. May 8,

2020) (denying motion for compassionate release, recognizing “the COVID-19

pandemic does not warrant the release of every federal prisoner with health conditions

that makes him more susceptible to the disease.”).

                                       Conclusion

       Despite the severity of the COVID-19 pandemic, Brion Harris’s Motion for

Compassionate Release Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) [DE 42] is DENIED.

Harris has not shown the factors under section 3553(a) warrant release or that

extraordinary and compelling reasons warrant such a reduction under § 3582(c)(1)(A).

SO ORDERED.

ENTERED: March 31, 2021.

                                          /s/ Philip P. Simon
                                          PHILIP P. SIMON, JUDGE
                                          UNITED STATES DISTRICT COURT




                                        Page 7 of 7
